DETAILED ACTION
Applicant's response, filed 07/29/2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Note. The examiner of record has changed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/29/2021 has been entered.

Priority
The present application was filed on 06/29/2016 and is a Divisional of 13/601,787, filed 08/31/2012, now abandoned, which is a Continuation of PCT/EP2011/0010016, filed on 03/02/2011. Acknowledgment is also made of applicant's claim for foreign priority 



Amendment Entry

Applicant's amendment and response filed on 07/29/2021 is acknowledged and has been entered.  

Previous Elections 
It is noted that in the response to a previous Restriction Election Requirement, Applicant has previously elected: 
“Applicant elects a cancer patient as the type of asymptomatic patient undergoing invasive treatment; baseline obtained prior to the invasive treatment as the type of baseline; and M-BE8 as the monoclonal antibody.” See election of 03/06/2017. 
The current newly added claim 43 recites: a trauma patient, a burn patient with burns, or a cancer patient. It is noted that the newly added claim and recitations comprise previously restricted species, and that Applicant has previously elected the species of cancer patient as the type of patient. Since applicant has both elected a species, and subsequently received an action on the merits for the elected invention, this invention has also been constructively elected by original presentation for prosecution on the merits. 

Similarly, as Applicant has previously elected “baseline obtained prior to the invasive treatment as the type of baseline,” the instant recitation of claims 37 and 38 of “the first sample obtained from the human patient asymptomatic for SIRS or sepsis prior to, during, or within six hours after an invasive treatment”, wherein the “first sample” which is later recited as part of a recited baseline, comprises the non-elected species of a baseline based on a measurement during or within six hours of treatment. Accordingly, the species of baselines based on measurements during or within six hours of treatment as recited in instantly amended claims 37 and 38 are withdrawn from consideration as being directed to a non-elected species.
Applicant is respectfully reminded that non-elected inventions and non-elected species are to be withdrawn. See 37 CFR 1.142(b) and MPEP § 821.03. 

Claim Status
Claims 1-15 and 27-36 have been canceled.
Claims 38, 39 have been amended. 
Claims 43-45 are new. 
Claims 16-26 have been previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed 
Claims 37-41 and 43-45 are subject to examination herein.
Claim(s) 37 and 38 is/are objected to.
Claim(s) 37-41 and 43-45 is/are rejected.
Claims 16-26 and 37-45 are pending.

Claim Objections
Claims 37 and 38 are objected to because of the following informalities: 
Claims 37 and 38 recite “by contacting, in vitro, a portion of a first sample selected from the group consisting of serum, plasma and blood with an antibody having specific binding affinity for IL-6,” (lines 4-6) and (lines 19-20) which apparently refer to a first and a second sample, which should apparently read -- by contacting, in vitro, a portion of a first sample selected from the group consisting of: serum, plasma, and blood, with an antibody having specific binding affinity for IL-6,--. (emphasis added) 
Claims 37 and 38 recite “separating the complex formed in said step of contacting from antibody not comprising the complex” (lines 10-11) which should apparently read -- separating the complex, formed in said step of contacting, from the antibody not comprising the complex--. (emphasis added) 
Claims 37 and 38 recite “an invasive treatment” (lines 8-9) which should apparently read – the invasive treatment--.  (emphasis added)
 wherein the at least second sample--.  
Claims 37 and 38 recite “separating the complex formed in said step of contacting from antibody not comprising the complex” (lines 24-25) which should apparently read -- separating the complex, formed in said step of contacting, from antibody not comprising the complex--. 
Claims 37 and 38 recite “multiplying the concentration of IL-6 in the first sample by a factor of at least 50 to establish a baseline IL-6 level” which should apparently read – multiplying a concentration of IL-6 in the first sample by a factor of at least 50 to establish a reference IL-6 level – in order to avoid utilize consistent language with the instant specification.  The specification discloses that “the reference value is determined by multiplying an earlier determined IL-6 level (e.g. a baseline IL-6 level) in a given patient by a factor defined elsewhere herein (e.g. a factor of at least about 50, at least about 100, at least about 500, and in some embodiments at least about 1000)” (see at [0044]), which provides support for a value that is determined by multiplying an initial level of the concentration of IL-6 in the first sample by a factor of at least 50. However, this value is termed the reference IL-6 value in the specification whereas the baseline IL-6 value in the specification refers to the “earlier determined IL-6 level in the first sample.“
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 37-41 and 43-45 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly recited but it is not necessitated by claim amendment.

Claims 37 and 38 recite the limitation(s) "separating the complex formed in said step of contacting from antibody not comprising the complex" (lines 24-25) and “the detectable label of the antibody comprising the complex formed in said step of contacting” (lines 26-27). This/these recitation(s) render(s) the claim indefinite, it is unclear to which “said step of contacting” the recitations intend to refer, the antecedent basis for a previous step of contacting comprises two current possible (previously recited) steps of contacting. Perhaps Applicant could define the steps of contacting as a first step of contacting and a second step of contacting, and subsequently, in the recitation of lines 25-27, if Applicant intends that the separating step and the quantifying step refers to the second step of contacting, the recitation of “formed in said step of contacting” could recite instead – formed in said second step of contacting--, for example.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 37-41 and 43-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon) without significantly more. Any newly recited portions herein are necessitated by claim amendment. The claim(s) recite(s) a law of nature and an abstract idea. These judicial exceptions are not integrated into a practical application see analysis under Step 2A Prong 2, below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, see analysis under Step 2B, below.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: 
Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
Step 2A, Prong 1: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claims are directed to a law of nature and an abstract idea. 

The correlation between marker levels and presence/ risk of disease is also a law of nature/ natural phenomenon insofar as such a correlation exists in nature apart from any human action.  A correlation that is the consequence of how a certain compound, in this case a biomarker, behaves over the course of time, corresponds to a biological naturally occurring principle. Furthermore, the correlation between elevated biomarker levels and disease risk is also drawn to an inherently natural occurring phenomena that is intrinsic to the biomarker biomolecular kinetic and biological behavior over the course of time. 

Furthermore, the claims are also directed to an abstract idea, because the steps of diagnosis and identifying based on a comparison of a calculated baseline (claim 37) reads on an observation/evaluation/judgment/opinion regarding the subject’s likely diagnosis or prognosis.  In particular, concepts performed in the human mind (including an observation, evaluation, judgment, opinion) are judicial exceptions as they are drawn to mental processes. 
Furthermore, such concepts as assessing an abnormal condition by performing clinical tests and thinking about the results have been characterized by the courts as abstract ideas (See the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), issued on 1/7/2019. July 2015 Update, Quick Reference Sheet. See also Univ. of Utah Research Found. v. Ambry Genetics Corp., 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) and In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989)).  

Additionally, the claims are directed to an abstract idea, because as recited, the step of multiplying a concentration to obtain a baseline level (claims 37 and 38) comprises a mathematical calculation that falls within the judicial exception of a mathematical concept.  Mathematical concepts comprise mathematical relationships, mathematical formulas or equations, and mathematical calculations. Multiplying a concentration by a variable factor to obtain the recited “baseline level” is also a mathematical calculation that can be performed in the human mind and, in addition to being a mathematical concept, it is a mathematical concept which may be carried out by a mental process. 

In addition, claims 37-38 recite a “comparing” step.  Such steps of comparing levels or measurements to a reference also reads on mental processes insofar as such comparison of information could take place wholly in the human mind, or by a human using pen and paper. Furthermore, the step of comparing the concentration with a standard value also fails to impose meaningful limits on the claim scope since there are no cutoff values provided, and even if provided the IL-6 level may be any level at or higher than the standard level. Such a broad range would not meaningfully limit the claim scope, and the recitation of a “baseline” value provides no limitation of the claim scope.
In re Classen, or comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC.  

Step 2A Prong 2: Does the claim recite additional elements that integrate the exception into a practical application of the exception.
In the instant case, the amended claims now recite: 
“using robotic equipment to detect a first concentration of IL-6,” 
“using the robotic equipment to quantify a signal from the detectable label,” 
“using robotic equipment to detect at least a second concentration of IL-6,” 
“using robotic equipment to quantify a signal from the detectable label,” and 
“using computer-implemented comparison equipment to compare the baseline IL-6 level with the concentration of IL-6 calculated in the at least the second sample”  (see amended claims 37 and 38). Although the instant recitations, as amended, now include additional elements comprising a machine (e.g. robotic equipment and a computer) to perform the steps of detection, quantification, and comparison, the implementation of machines to perform the steps, will be henceforth evaluated to determine whether these additional elements recited in the claim draw the claim beyond the judicial exception(s). 
Further additional elements recited include the measuring, quantifying, and use of a computer to perform the comparing steps. However, it is considered that the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application using the considerations set forth in MPEP §§ 2106.04(d), 2106.05(a)- (c) and (e)- (h), because these steps of 
The measurement step is therefore not sufficient to ensure that the claims amount to significantly more than the naturally occurring correlation itself since every application of the natural principle would require determination of the level of biomarker thereof in a sample and in a comparing sample. Furthermore, the claims purport to determine an increased risk or presence of disease, without limitation; and would therefore preempt all diagnostic applications involving all possible scenarios of SIRS or sepsis. For all of these 
A statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, is not sufficient to integrate the natural principle such that it is practically applied. Although the claims require a step of identifying a greater risk, this is not sufficient since it could read on mental activity being performed solely in a practitioner's head, which is not patent eligible. The conclusory statement, “when the concentration … is higher than …”, does not clearly call for any active steps to be performed. This “when” statement does not clearly go beyond mental activity, and is insufficient to ensure that the judicial exception is being practically applied. Steps corresponding to mental activity, which a practitioner could perform in his or her head, do not constitute a practical application. A bare statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, is not sufficient to integrate the natural principle such that it is practically applied. There are no subsequent steps recited that would be performed depending on the results of the assay. As in Mayo, there is no requirement that a doctor act on the results of the method.
The instant recitations essentially draw the claim to the correlation of measured levels of the biomarker IL-6 and disease risk/presence. Although there are additional elements to the recitations which describe the measuring and comparing steps, it is considered that the judicial exception is not integrated into a practical application because steps corresponding to mental activity (such as for example determining risk by comparing two measured levels), which could be performed in a practitioner’s head, are 
In addition, although applicant's method steps now recite robotic equipment and a computer-implemented comparison equipment, these recitations equate to mere instructions to implement the abstract idea on a generic computer. Furthermore, these recitations do not amount to recitations of a particular machine recited at a level more than a general description, since they merely use a computer as a tool to perform an abstract idea -see MPEP 2106.05(f) or an automated machine (robotic equipment) at a general level in a measuring step, and are therefore not indicative of integration into a practical application. 

Furthermore, while a reference is made to binding an antibody to form a complex, this, results in a temporary and reversible change of the protein, this is not a transformation in the legal sense of the word as there is no fundamental change or improvement in the nature of the protein itself.  The step is a data gathering measuring step. There are no additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  As in Mayo, there is no requirement that a doctor act on the results of the method.


ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Step 2B 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
In addition to the judicial exceptions, the claims also recite steps of detecting a level of IL-6 in a first sample and second sample of the asymptomatic patient which is known in the art as various methods for determining the IL-6 levels in clinical samples, as for example ELISA assays, EIA assays are taught in the prior art as cited above and in addition see  (Lehrke et al., Critical Care 2008; 12:R157, pages 1-80; Giannoudis et al., J.Trauma 2008;65:646-652 whole publication).   IL-6 as is known to exist in the body of an asymptomatic patient as for example a human patient as cited above and in addition see  (Lehrke et al., Critical Care 2008; 12:R157, pages 1-80; Giannoudis et al., J.Trauma 2008;65:646-652, whole publication), and to rise in response to a disease/syndrome/infection as SIRS and/or sepsis and also known to be differentially expressed in response to a patient undergoing surgical intervention/invasive treatment in relation to a reference level as previously cited (see references of record throughout the prosecution) and in addition (Lehrke et al., Critical Care 2008; 12:R157, pages 1-80; Giannoudis et al., J.Trauma 2008;65:646-652, whole publication).  The step of performing blood cultures in hospitalized patients in asymptomatic SIRS patients at risk Jones et al., Q J Med 1996; 89:515-522, Abstract, page 520 right column).  In addition the antibody of claims 40 and 41 is known and routinely used for the detection of IL-6 in an ELISA assay, see Wijdenes et al., (EP 0430193, IDS Reference, see [0028] Abstract). Further such antibody is commercially available see BE-8 abcam (1998, retrieved from https://www.abcam.com/il-6-antibody-b-e8-ab11449-references.html#top-274).  Furthermore, as evidenced by the instant disclosure, the automated or robotic immunoassays are well known and commercially available, see for example at [0082] which discloses using robotic equipment to detect the concentrations and quantify the signals where robotic or automated immunoassays for determining an amount of IL-6 are commercially available products.
The steps of serially detecting IL-6 at various time intervals (claims 37, 38, 44) relate to data gathering as they do not recite any additional steps that add something significantly different than a judicial exception.  Further such steps are routinely done in healthy subjects used as controls or in subjects before and after surgery for monitoring see excerpts from various references cited, and in addition see Kumbhare et al. (“Injury Measurement Properties of Serum lnterleukin-6 Following Lumbar Decompression Surgery” Journal of Surgical Research 157, 161-167 (2009), IDS Reference, fig1 see below, time course measurements of IL-6); Ellström et al. (J Am Assoc Gynecol Laparosc, 3(4, supplement):S11, 01 Aug 1996, IDS Reference, see Fig 1); Kawakami et al. (IDS reference (figures 1-3)); Giannoudis et al. (J. Trauma; 2008;65:646-652), 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
              
    PNG
    media_image2.png
    340
    446
    media_image2.png
    Greyscale

           (Kumbhare et al.)				        (Ellström et al.)

    PNG
    media_image3.png
    302
    547
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    327
    526
    media_image4.png
    Greyscale

	              (Kawakami et al.)   			          (Giannoudis et al.)
        
    PNG
    media_image5.png
    150
    185
    media_image5.png
    Greyscale
     
    PNG
    media_image6.png
    418
    648
    media_image6.png
    Greyscale

     (Lehrke et al. Fig. 2b)

 
Such additional steps/ elements are also insufficient to render the claims patent-eligible because simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception. (WURC) - see MPEP 2106.05(d) and Berkheimer Memo. 

Dependent claims, similarly fail to include additional elements/steps or a combination of elements/steps that ensure that the claims amount to significantly more than the natural principles, as the method steps are conventional and routine in the relevant field as evidenced by the discussion above.
 Therefore, regarding the additional steps of claim 1, the steps are considered insignificant pre- or post-solution because they are well-understood, routine, conventional activity previously engaged in by researchers who work in the field. As shown by the previously discussed references it is well known and conventional in the art to obtain a sample from a subject and detect the amount of IL-6 in patient samples and compare the detected amount to that of a relative standard value.
The step of detecting IL-6 in a sample tells practitioners to engage in well-understood, routine, conventional activity previously engaged in by scientists who work in the field. The Court in Prometheus states “Purely, "conventional or obvious” “[pre]-

With respect to the amended claims which now recite: 
“using robotic equipment to detect a first concentration of IL-6,” 
“using the robotic equipment to quantify a signal from the detectable label,” 
“using robotic equipment to detect at least a second concentration of IL-6,” 
“using robotic equipment to quantify a signal from the detectable label,” and 
“using computer-implemented comparison equipment to compare the baseline IL-6 level with the concentration of IL-6 calculated in the at least the second sample”  (see amended claims 37 and 38). Although the instant recitations, as amended, now include additional elements comprising a machine (e.g. robotic equipment and a computer) to perform the steps of detection, quantification, and comparison, the implementation of machines to perform the steps, are to be considered to determine whether these additional elements recited in the claim draw the claim beyond the judicial exception(s). Although applicant's method steps now recite robotic equipment and a computer-implemented comparison equipment, these recitations do not amount to recitations of a particular machine because they are recited at a level of not more than a general description. 

In consideration of the additional elements of a robotic equipment and a computer, it must be evaluated whether these elements are more than generic components, and whether they are particularly more than the judicial exception. 


It is noted, that the recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. In the recitation of a computer implemented comparison step, the recitation merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). – Mere recitation of a generic computer or generic computer components does not constitute a “particular” machine. As 

 Therefore, based upon an analysis with respect to the claim as a whole, claim(s) do not recite something significantly different than a judicial exception. The claimed invention is not directed to patent eligible subject matter. 


Response to Arguments

Applicant's arguments filed 07/29/2021 have been fully considered but they are not found persuasive. 

Applicant's arguments with respect to the rejection of claims 32 and 34-35 under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the
claim upon which it depends, have been considered but are moot in light of Applicant’s cancellation of the claims (Reply Pg. 9). 

Applicant’s arguments, filed 07/29/2021, with respect to 35 U.S.C. § 101 have been fully considered but are not found persuasive.
Applicant argues that “the claims include additional elements beyond the judicial exception of the presence of IL-6 in a patient. In particular” “detecting using robotic 

This is not found persuasive. With respect to the added limitations, the now amended claims currently recite:
“using robotic equipment to detect a first concentration of IL-6,” 
“using the robotic equipment to quantify a signal from the detectable label,” 
“using robotic equipment to detect at least a second concentration of IL-6,” 
“using robotic equipment to quantify a signal from the detectable label,” and 
“using computer-implemented comparison equipment to compare the baseline IL-6 level with the concentration of IL-6 calculated in the at least the second sample”  (see amended claims 37 and 38). Although the instant recitations, as amended, now include additional elements comprising a machine (e.g. robotic equipment and a computer) to perform the steps of detection, quantification, and comparison, in consideration of the additional elements of a robotic equipment and a computer, it must be evaluated whether these elements are more than generic components, and whether they are particularly more than the judicial exception. 
The instant recitation of robotic equipment, is disclosed in the instant case: “The method may be carried out manually and/or assisted by automation. For example, steps (a), (b), and/or (c) may in total or in part be assisted by automation, e.g., by a suitable robotic and sensory equipment for the determination in step (a) or a computer-implemented comparison in step (b) and/or (c).” (see at [0070]), and further discloses that “determining the amount of an IL-6 peptide or polypeptide can be achieved by all known 

It is noted, that the recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. In the recitation of a computer implemented comparison step, the recitation merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). – Mere recitation of a generic computer or generic computer components does not constitute a “particular” machine. As recited, the machines (robotic equipment and a computer) are merely an object with which the method operates and which does not provide significantly more.

 Therefore, based upon an analysis with respect to the claim as a whole, claim(s) do not recite something significantly different than a judicial exception. The claimed invention is not directed to patent eligible subject matter. 

Applicant argues that “the references do not show that the claimed time interval of 15 mins to 12 hours for a period of 3 to 10 days after invasive treatment are conventional.” (Pg. 12 ¶1)
This is not found persuasive because, as previously discussed, the steps of serially detecting IL-6 at various time intervals (claims 37, 38, 44) relate to data gathering. Further, such steps are routinely done in healthy subjects used as controls or in subjects before and after surgery for monitoring see excerpts from various references cited, and in addition see Kumbhare et al. (“Injury Measurement Properties of Serum lnterleukin-6 Following Lumbar Decompression Surgery” Journal of Surgical Research 157, 161-167 (2009), IDS Reference, fig1 see below, time course measurements of IL-6); Ellström et al. (J Am Assoc Gynecol Laparosc, 3(4, supplement):S11, 01 Aug 1996, IDS Reference, see Fig 1); Kawakami et al. (IDS reference (figures 1-3)); Giannoudis et al. (J. Trauma; 2008;65:646-652), as well as figures in the rejection supra, wherein time intervals for serial detection and measurement of IL-6 comprise ranges from 1 minute (Ellström et al.) to 2, 4, 6, 8 hours (Kawakami et al.) and collection of data over days comprising 1-7 days and 1-6 days ((Ellström et al., Kumbhare et al. respectively) as well as other ranges of days and hours, see rejection supra.				        

Applicant argues that “the claims recite additional elements that go beyond the judicial exception itself and practically apply the judicial exception to a specific medical and 
This is not found persuasive because, as Applicant also discusses in the present arguments, the claims are drawn to a correlation of biomarker IL-6 to diagnosis of risk (also see discussion of 101 above). The argument that the claims integrate the judicial exception into a practical application, as presented by Applicant, are not found persuasive.  As Applicant submits “Further, the actual identification method comprises detecting, using robotic equipment, levels of IL-6 in serum, plasma and blood and requires the isolation and analysis of those samples (e.g., it does not merely require a general, non-specific, detection of IL-6 in the patient)” and that “additional steps are not conventional in the art” (Pg. 12, ¶2). The consideration under Step 2A, Prong 2 considers whether the detecting steps or other steps integrate the recited judicial exception into a practical application. As previously discussed, the claims are drawn to a correlation of biomarker IL-6 to diagnosis of risk (also see discussion of 101 above).  A statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, is not sufficient to integrate the natural principle such that it is practically applied. Although the claims require a step of identifying a greater risk, this is not sufficient since it could read on mental activity being performed solely in a practitioner's head, which is not patent eligible. The conclusory statement, “when the concentration … is higher than …”, does not clearly call for any active steps to be performed. This “when” statement does not clearly go beyond mental activity, and is insufficient to ensure that the judicial exception is being practically applied. Steps corresponding to mental activity, which a practitioner could perform in his or her head, do albeit a newly discovered natural correlation or very narrowly confined correlation, is not sufficient to integrate the natural principle such that it is practically applied. There are no subsequent steps recited that would be performed depending on the results of the assay. As in Mayo, there is no requirement that a doctor act on the results of the method. Furthermore, the practical application is not reflected in an additional element of the claims, thus the diagnosis correlation (which in itself forms part of the judicial exception) cannot be considered to be a practical application as it is not an additional element.
The instant recitations essentially draw the claim to the correlation of measured levels of the biomarker IL-6 and disease risk/presence. Although there are additional elements to the recitations which describe the measuring and comparing steps, it is considered that the judicial exception is not integrated into a practical application because steps corresponding to mental activity (such as for example determining risk by comparing two measured levels), which could be performed in a practitioner’s head, are insufficient to constitute a practical application. In this case, determining the presence of the disease based on a comparison to a sample without significantly more, is a judicial exception and not a practical application thereof. 
In addition, although applicant's method steps now recite robotic equipment and a computer-implemented comparison equipment, these recitations do not amount to recitations of a particular machine recited at a level more than a general description, since they merely use a computer as a tool to perform an abstract idea -see MPEP 2106.05(f) or an automated machine (robotic equipment) at a general level in a measuring step, and 

Applicant argues that “In particular, Applicant has transformed the process into an inventive application of the natural correlation of IL-6 in a human.” and that “additional elements" recited in the claims amount to more than the judicial exception and provide an advancement in the technology by providing early diagnosis and prediction of systemic inflammatory response syndrome (SIRS) or sepsis in asymptomatic patients.” (Reply, Pg. 13 ¶2 – Pg. 14 ¶4).
This is not found persuasive because, what Applicant points out, as the argued unconventional steps of diagnosis and correlation to disease, are in themselves drawn to and include the judicial exception of a naturally occurring correlation between the biomarker and disease diagnosis. Applicant is respectfully reminded that the inventive concept cannot be furnished by the judicial exception itself (see analysis of Step 2B). As noted suppra, in Step 2B, the claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as the Step 2B analysis focuses on the additional elements of the claim. As noted by the MPEP “An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 573 U.S. at 21-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968. (see MPEP § 2106.05 I).


Applicant argues that “the detecting, quantifying and comparing steps to be conducted using robotic equipment and/or computer-implemented comparing equipment, the claims relate to a particular machine” (Reply Pg. 14, ¶4). 
This is not found persuasive for reasons discussed under 101 (see rejection supra). In particular, although applicant's method steps now recite robotic equipment and a computer-implemented comparison equipment, these recitations do not amount to recitations of a particular machine recited at a level more than a general description, since they merely use a computer as a tool to perform an abstract idea -see MPEP 2106.05(f) or an automated machine (robotic equipment) at a general level in a measuring step, and are therefore not indicative of integration into a practical application.
Furthermore, as noted in the MPEP § 2106.05(b) “It is noted that while the application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility.” and that “The particularity or generality of the elements of the machine or apparatus, i.e., the degree to which the machine in the claim can be specifically identified (not any and all machines). It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015).” 
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008. (see MPEP § 2106.05(b)). It is therefore deemed that although applicant's method steps now recite robotic equipment and a computer-implemented comparison equipment, these recitations do not amount to recitations of a particular machine recited at a level more than a general description. 


In response to Applicants argument that claim 38 recites a method for detecting IL-6 after an invasive treatment which is similar to example 1 i.e. method for detecting Jul-1 (Reply, Pg. 15 ¶4), it is noted that such claim is provided in the 2016 guidance and comprises steps that do not recite a judicial exception i.e. obtaining a sample and detecting Jul-1 by contacting the sample with the antibody, detecting binding between the antibody and Jul-1.  In contrast, the instant claim 38 recites steps of multiplying which relates to a mathematical concept as well as the step of comparing with a computer component which related to mental processes, both being groupings of abstract ideas.  Applicant arguments regarding nature-based product limitations are not on point as nature-based product limitations do not constitute the basis of the rejection.

The arguments of counsel do not constitute sufficient evidence to cast doubt on the aforementioned analysis. It is therefore maintained for reasons of record that, based upon an analysis with respect to the claim as a whole, claim(s) do not recite something significantly different than a judicial exception. It is therefore deemed that the claimed invention is not directed to patent eligible subject matter.  


Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mokart et al. "Procalcitonin, interleukin 6 and systemic inflammatory response syndrome (SIRS): early markers of postoperative sepsis after major surgery" British Journal Of Anaesthesia, Bjm Publishing Group, London, Gb Lnkd- doi:10.1093/Bja/Ael143, vol. 94, no. 6, 1 January 2005 (2005-01-01), pages 767-773.
Mokart et al. discloses analysis of the prediction of risk of post-operative sepsis after major surgery for cancer. IL-6 measurements were obtained on the morning of surgery and on the morning of the first post-operative day. Sixteen patients developed septic complications during the first five post-operative days (group 1 ), and 34 patients developed no septic complications (group 2). On day 1, IL-6 levels were significantly higher in group 1. The authors conclude that IL-6 was an early marker of subsequent post-operative sepsis in patients (abstract; materials and methods; discussion).

Mokart et al. ("Early postoperative compensatory anti-inflammatory response syndrome is associated with septic complications after major surgical trauma in patients with cancer"BRITISH JOURNAL OF SURGERY, JOHN WRIGHT & SONS, BRISTOL, GB, vol. 89, 1 January 2002 (2002-01-01) , pages 1450-1456)

 ("America College Of Chest Physicians/Society Of Critical Care Medicine Consensus Conference: Definitions For Sepsis And Organ Failure And Guidelines For The Use Of Innovative Therapies In Sepsis" Critical Care Medicine, Williams And Wilkings Company, Baltimore, MD, US, vol. 20, no. 6, 1 June 1992 (1992-06-01), pages 864-874)
The reference discloses the association between changes in serum IL-6 and post-operative septic complications after major surgery. Serial blood samples were collected from 30 consecutive patients. Eleven patients developed no complications (group 1), 14 developed sepsis or severe sepsis (group 2), and five developed septic shock (group 3). On day 1 the patients in groups 2 and 3 had significantly higher levels of IL-6 than those in group 1. IL-6 levels remained high until day 5 (abstract; materials and methods; figure 1; discussion p.1454 col.1).

Kuster et al. ("lnterleukin-1 receptor antagonist and interleukin-6 for early diagnosis of neonatal sepsis 2 days before clinical manifestation" LANCET THE, LANCET LIMITED. LONDON, GB LNKD- DOl:10.1016/ S0140-6736(98)08148-3, vol. 352, no. 9136, 17 October 1998 (1998-10-17) , pages 1271-1277)


Bender et al. ("Early and late markers for the detection of early-onset neonatal sepsis" DANISH MEDICAL BULLETIN, ALMINDELIGE DANSKE LAEGEFORENING, DK, vol. 55, no. 4, 1 November 2008 (2008-11-01) , pages 219-223)
The reference tested whether IL-6 could predict early onset neonatal sepsis (EONS). The first 24 hours after the suspicion of EONS, IL-6 protein was measured at 8-hour intervals on 123 neonates. Retrospectively, they were allocated into a sepsis and no sepsis group. IL-6 was significantly elevated in the first group (abstract; materials and methods; table 3).
The reference further discloses that IL-6 levels obtained for different percentiles of the sepsis group were compared to the corresponding values of the non-sepsis group.
It further discusses predicting the onset of sepsis by measuring IL-6 on suspicion of infection, and explains that patients were retrospectively allocated into a sepsis and non-sepsis group.

Redl et al. "Procalcitonin release patterns in a baboon model of trauma and sepsis: relationship to cytokines and neopterin", Critical Care Medicine, Williams And Wilkings Company, Baltimore, Md, Us, vol. 28, no. 11, 1 November 2000 (2000-11-01), pages 3659-3663.)
The reference discloses that blood samples were taken in short intervals ranging from 15 minutes to 12 hours (discussion 1st sentence).


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELA E. FUENTES whose telephone number is (571) 270-1008.  The examiner can normally be reached on Monday Thursday 10:00 a.m. - 5:00 p.m.  EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like 




/DEF/
Examiner, Art Unit 1641

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631